DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
Figure 16A-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 1, “multiple-slope system”, should be changed to, --multiple-slope spring system--. 
Claims 2 and 13 are objected to for failing to further limit the corresponding parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "said spring system is a multiple-offset spring system" in line 2, rendering the claim indefinite for eliminating a limitation from the parent claim, which recites for a "multiple-slope spring system". 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh (5,859,371) in view of Nakayama (5,557,994).

    PNG
    media_image1.png
    180
    534
    media_image1.png
    Greyscale
Hsieh meets all of the limitations of claim 1, i.e., a method for improving performance of a torque tool comprising placing a multiple-slope spring system Figs. 3 and 4 in a torque tool barrel 60 wherein said multiple-slope spring system is adjustable 80-82 to a specified target torque, said multiple-slope spring system causing said torque tool to release when said target torque is reached conventional torque wrench; placing a first spring 10 of spring constant K1 in tandem with a second spring 11 of spring constant K2 (K1, K2 maybe equal or different) in said barrel 60; supplying a cam or shoulder 73, 13 with a first section 73 and a second section 13, each section have a different diameter Fig. 3, said first section 73 having a diameter slightly smaller than said barrel 60, Fig. 3, said second section 13 having a diameter slightly smaller than an inner diameter of said first spring 10, Fig. 3, said second section 13 fitting into said first spring 10; except for disclosing K1 to be less than K2.

    PNG
    media_image2.png
    208
    490
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    204
    327
    media_image3.png
    Greyscale
Nakayama teaches torque adjustable tools having varied spring types including disc springs, flat springs, coil springs, loop springs and a series of flat, overlapping springs, disclosing for the springs to have different constants 04:27-34 and also for spring to operate in parallel Fig. 4 or series Fig. 3. 
 	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hsieh with springs of different constants, e.g., setting the constant of the first spring 10 to be less than a constant of the second spring 11, in order to arrange the springs from smallest to the largest, giving a finer incremental adjustment as taught by Nakayama in enhancing the operation 04:27-34.
Regarding claims 2-4, PA (prior art, Hsieh modified by Nakayama) meets the limitations, i.e., multiple-slope/offset defined by multiple springs offset from each other; torque wrench.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 1 above, further  in view of Lee (7,275,467).
PA (prior art, Hsieh modified by Nakayama) meets all of the limitations of claim 5, as described above, except for disclosing a non-linear spring. 

    PNG
    media_image6.png
    178
    257
    media_image6.png
    Greyscale
Lee teaches torque adjustable tools having varied spring types including a non-linear spring 3. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA with springs as taught by Lee in enhancing the operation and/or as an alternative means of achieving the same results requiring routine experimentations with predictable results.

Claims 6-8, 10, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh in view of Livermont (2,887,921).

    PNG
    media_image1.png
    180
    534
    media_image1.png
    Greyscale
Hsieh meets all of the limitations of claims 6 and 10, i.e., a method of providing decreased error in a torque wrench and its associated apparatus comprising placing a first spring 10 of spring constant K1 in tandem with a second spring 11 of spring constant K2 (K1, K2 maybe equal or different) in the torque wrench barrel 60; supplying a cam or shoulder 73, 13 with a first section 73 and a second section 13, each section have a different diameter Fig. 3, said first section 73 having a diameter slightly smaller than said barrel 60, Fig. 3, said second section 13 having a diameter slightly smaller than an inner diameter of said first spring 10, Fig. 3, said second section 13 fitting into said first spring 10; attaching said cam 73 to a coupling link 70, said coupling link being pivotally connected on a first end to said cam roller pivoting over the projection, Fig. 3 (similar to PA Fig. 2) and on a second end to a torque head 71, Fig. 3; placing a drive plate 80 in tandem with an end of said second spring Fig. 3, said drive plate adjustable by an adjustment screw 81, wherein a target torque can be selected with said adjustment screw; except for providing a double adjustment screw, wherein said first spring and second spring can be independently adjusted.

    PNG
    media_image7.png
    319
    438
    media_image7.png
    Greyscale
Livermont teaches torque adjustable tools having a torque head with a torque adjusting screw comprising a load screw 50 pressing against a first screw 53 further having an adjusting screw 67 threaded therein adjusting the spring 37,  Fig. 2A. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hsieh with double screw adjustment means as taught by Livermont to adjust the load on each spring individually. 
Regarding claims 7, 11 and 13, PA (prior art, Hsieh modified by Livermont) meets the limitations, i.e., adjustment bolt 81 Hsieh; torque wrench; adjustable springs.
Regarding claim 8, PA meets the limitations, , i.e., boss not numbered Fig. 2 of Hsieh to indicate reaching the predetermined torque, however, Livermont further discloses set screw/boss 31. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of PA with the adjustment screw as taught by Livermont to limit the swinging movement of the lever arm about the fulcrum pin.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 7 above, further  in view of Nakayama.
PA (prior art, Hsieh modified Livermont) meets all of the limitation of claims 9, as described above, except for K1 to be less than K2. 
Nakayama teaches torque adjustable tools having varied spring types including disc springs, flat springs, coil springs, loop springs and a series of flat, overlapping springs, disclosing for the springs to have different constants 04:27-34 and also for spring to operate in parallel Fig. 4 or series Fig. 3. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA with springs of different constants, e.g., for the first spring 10 to be less than a constant of the second spring 11, in order to arrange the springs from smallest to the largest, giving a finer incremental adjustment as taught by Nakayama in enhancing the operation 04:27-34.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 10 above, further in view of Lee.
PA (prior art, Hsieh modified Livermont) meets all of the limitations of claim 10, as described above, except for disclosing a non-linear spring. 

    PNG
    media_image6.png
    178
    257
    media_image6.png
    Greyscale
Lee teaches torque adjustable tools having varied spring types including a non-linear spring 3. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA with non-linear springs as taught by Lee in enhancing the operation and/or as an alternative means of achieving the same results.
Conclusion

    PNG
    media_image8.png
    133
    302
    media_image8.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Yu is cited to show a multiple-slope or offset spring system 11, 12 in a torque wrench Fig. 3, partially shown here.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
December 16, 2022						Primary Examiner, Art Unit 3723